AMENDMENT TO THE PARTICIPATION AGREEMENT AMONG GOLDMAN SACHS VARIABLE INSURANCE TRUST, GOLDMAN, SACHS & CO., THE LINCOLN NATIONAL LIFE INSURANCE COMPANY & LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK THIS AMENDMENT TO THE PARTICIPATION AGREEMENT is made and entered into as of the 10th day of October, 2011, by and amongGOLDMAN SACHS VARIABLE INSURANCE TRUST,(the “Trust”), GOLDMAN, SACHS & CO., (the “Distributor”), THE LINCOLN NATIONAL LIFE INSURANCE COMPANY, and LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK, (collectively, the “Company”), on its own behalf and on behalf of each separate account of the Company identified herein. WITNESSETH: WHEREAS, Trust and Distributor have entered into an Participation Agreement with the Company, dated December 1, 2008 (the "Agreement"), which is incorporated herein by reference; WHEREAS, Article XI of said Agreement provides that the Agreement may only be amended by written agreement signed by all of the parties; and WHEREAS, Trust, Distributor and Company desire to amend Schedule 1A and Schedule 1B of the Agreement. NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth, and intending to be legally bound, the Agreement shall be further amended as follows: 1.Schedule 1A is hereby deleted in its entirety and replaced with the attached Schedule 1A. 2. Schedule 1B is hereby deleted in its entirety and replaced with the attached Schedule 1B. IN WITNESS WHEREOF, the parties hereto have executed and delivered this Amendment as of the date set forth above. GOLDMAN SACHS VARIABLE INSURANCE TRUST Date:9/26/11By: /s/ James McNamara Name:James McNamara Title:Managing Director GOLDMAN, SACHS & CO. Date:9/26/11By: /s/ James McNamara Name:James McNamara Title:Managing Director THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Date:9/27/11By:/s/ Daniel R. Hayes Name: Daniel R. Hayes Title: Vice President LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Date: 9/27/11By:/s/ Daniel R. Hayes Name: Daniel R. Hayes Title: Vice President Schedule 1A Separate Accounts of the Company Registered Under the 1940 Act as Unit Investment Trusts The following separate accounts of the Company are subject to the Agreement: Name of Account Date Established by Board of Directors of the Company SEC 1940 Act Registration Number Type of Product Supported by Account Lincoln Life Variable Annuity Account N November 3, 1997 811-08517 Variable Annuity Lincoln Life Flexible Premium Variable Life Account JF-A August 20, 1984 811-04160 Variable Universal Life Lincoln Life Flexible Premium Variable Life Account JF-C August 4, 1993 811-08230 Variable Universal Life Lincoln Life Variable Annuity Account JF-I November 18, 1999 811-09779 Variable Annuity Lincoln Life Variable Annuity Account JF-II January 24, 1994 811-08374 Variable Annuity Lincoln New York Account N for Variable Annuities April 2, 2007 811-09763 Variable Annuity Lincoln Life Flexible Premium Variable Life Account S November 2, 1998 811-09241 Variable Universal Life LLANY Separate Account S for Flexible Premium Variable Life March 2, 1999 811-09257 Variable Universal Life Schedule 1B Variable Annuity Contracts and Variable Life Insurance Contracts Registered Under the Securities Act of 1933 The following Contracts are subject to the Agreement: Name of Contract Available Funds/Share Classes 1933 Act Registration Number Type of Product Supported by Account Lincoln ChoicePlus Assurance (A Class) All Series of Goldman Sachs VIT Funds/Service Class 333-138190 Variable Annuity Lincoln ChoicePlus Assurance (B Class) All Series of Goldman Sachs VIT Funds/Service Class 333-149434 Variable Annuity Lincoln Ensemble III VUL All Series of Goldman Sachs VIT Funds/Service Class & Goldman Sachs Strategic Growth Fund/Institutional Class 333-144272 Variable Universal Life Lincoln Ensemble Accumulator VUL All Series of Goldman Sachs VIT Funds/Service Class & Goldman Sachs Strategic Growth Fund/Institutional Class 333-144271 Variable Universal Life Lincoln Ensemble Protector VUL All Series of Goldman Sachs VIT Funds/Service Class & Goldman Sachs Strategic Growth Fund/Institutional Class 333-144269 Variable Universal Life Lincoln Ensemble II VUL All Series of Goldman Sachs VIT Funds/Service Class & Goldman Sachs Strategic Growth Fund/Institutional Class 333-144274 Variable Universal Life Lincoln Ensemble Exec VUL All Series of Goldman Sachs VIT Funds/Service Class & Goldman Sachs Strategic Growth Fund/Institutional Class 333-144273 Variable Universal Life Lincoln Ensemble Exec VUL 2006 All Series of Goldman Sachs VIT Funds/Service Class / Service Class & Goldman Sachs Strategic Growth Fund/Institutional Class 333-144268 Variable Universal Life Lincoln Ensemble SVUL All Series of Goldman Sachs VIT Funds/Service Class & Goldman Sachs Strategic Growth Fund/Institutional Class 333-144270 Survivorship Variable Universal Life Pilot Classic Variable Annuity All Series of Goldman Sachs VIT Funds/Service Class & Goldman Sachs Strategic Growth Fund/Institutional Class 333-144276 Variable Annuity Pilot Elite Variable Annuity All Series of Goldman Sachs VIT Funds/Service Class & Goldman Sachs Strategic Growth Fund/Institutional Class 333-144277 Variable Annuity Allegiance Variable Annuity All Series of Goldman Sachs VIT Funds/Service Class & Goldman Sachs Strategic Growth Fund/Institutional Class 333-144278 Variable Annuity Lincoln ChoicePlus Assurance (A Class) (for New York) All Series of Goldman Sachs VIT Funds/Service Class 333-145531 Variable Annuity Lincoln ChoicePlus Assurance (B Class) (for New York) All Series of Goldman Sachs VIT Funds/Service Class 333-149449 Variable Annuity CVUL/CVUL Series III CVUL Series III ES All Series of Goldman Sachs VIT Funds/Service Class 333-72875 Variable Universal Life LCV4 ES All Series of Goldman Sachs VIT Funds/Service Class 333-104719 Variable Universal Life LCV5 ES/LCC VUL All Series of Goldman Sachs VIT Funds/ServiceClass 333-125790 Variable Universal Life CVUL Series III ES (for New York) All Series of Goldman Sachs VIT Funds/Service Class 333-141777 Variable Universal Life LCV4 ES (for New York) All Series of Goldman Sachs VIT Funds/Service Class 333-141773 Variable Universal Life LCV5 ES/LCC VUL (for New York) All Series of Goldman Sachs VIT Funds/Service Class 333-141769 Variable Universal Life Lincoln ChoicePlus Fusion All Series of Goldman Sachs VIT Funds/Service Class 333-174367 Variable Annuity Lincoln ChoicePlus Fusion (for New York) All Series of Goldman Sachs VIT Funds/Service Class 333-176213 Variable Annuity
